UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIV[L N[U\IUTES - GENERAL
Case No. MC 19-31 GW (MRW) Date April 10, 2019

 

Title County of Cook v. Wells Fargo and Co.

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attomeys Present for Plaintiff: Attomeys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE

Plaintiff filed a notice withdrawing the motion for subpoena. (Docket # 6.) The motion is
Withdrawn. This action is dismissed in its entirety.

CV-90 (10/08) CIVII.. MIN`L'TES - GENERAL Page l of 1

